Title: To Thomas Jefferson from Isaac Ball, 21 November 1808
From: Ball, Isaac
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 21st Novr. 1808
                  
                  Your Excellency will please recive, this second Edition of my feeble efforts in the field of literature—through this medium.—
                  The honorable testimony of approbation to my first, manifested in your Excellencys Note of the 3d. April Ult—acted as a stimulus to my exertions to present this second, acceptable to the various classes of respectable patrons.—
                  If I have in any degree contributed to cultivate the mind of the rising generations in an exposition of the dignity of Man—connected with his high prerogative in the scale of Animated Nature, it will afford me a gratification—and Satisfaction that my labors may not prove nugatory in my view.
                  I pray your Excellency to accept the best wishes of my heart, for your health and happiness—And that when your useful life and labors are finished—you may meet the rewards of an honorable and well spent life. —
                  With sentiments of respectful Regard—and high consideration I remain—Your Excellencys most obedient
                  
                     Isaac Ball 
                     
                  
               